Case 4:18-cr-00153-LGW-CLR Document 183 Filed 02/18/20 Page 1 of 1

United States District Court for the Southern
District of Georgia
File Number 4:18-CR-0153

 

United States of America

V. Notice of Appeal

Frank H. Bynes,  Jr.,
Defendant

 

 

Notice is hereby given that Frank H. Bynes, Jr., Defendant,
in the above named case,* hereby appeal to the United States Court
of Appeals for the Eleventh Circuit from the final judgment and
sentence in the above cited Criminal Case entered in this action on

the 14th day of February, 2020. Che
AAJ
Suc.

foree . Asie [5 Feb LOZO

Fore for Frank H. Bynes Jr.
Georgia Bar No. 025197
Address: 445 Goshen Road
Rincon, GA 31326-5612
(912) 484-7437
geo6152@comcast.net

 
